Title: From Thomas Jefferson to Quesnay de Beaurepaire, 22 December 1787
From: Jefferson, Thomas
To: Beaurepaire, Quesnay de


                    
                        Sir
                        Paris Dec. 22. 1787.
                    
                    The hour of the departure of the post permitting me to continue to write to America till one oclock, and your departure for Versailles rendering it necessary you should receive by three oclock the Plan for an Academy, which you had been pleased to send me, it has been impracticable for me to give it but a cursory and partial reading, and now leaves me but a moment to return you my thanks for th[at] communication, and my sense of the disinterestedness and zeal you shew in it. A friend to science and the arts, I cannot but be pleased with every rational proposal for extending them. I am fearful however from the accounts which we receive thence of poverty, debts, distress and the want of money, that my countrymen may not be in a situation to support effectually so extensive an institution, and to reward it’s professors and promoters as they may merit: in fine that neither the population nor wealth of Richmond and it’s vicinities may fulfill their expectations. Permit me at the same time to assure you that no one would rejoice more than myself to see those fears dissipated, and your undertaking prove successful. I have the honor to be with much esteem Sir your most obed. humble servt.,
                    
                        Th: Jefferson
                    
                